                         Case 1:19-mj-08240-UA Document 10 Filed 10/31/19 Page 1 of 1




 RASKIN                  &       RASKIN
                                            Attorn eys at law
                                                                                                                      MAR TIN R. RA SK I N
                                                                                                                                      111rruki11@1'fl.<ki11!dw.co 111
                                                                                                                      ) A N E S ER EN E RASK I N
                                                                                                                                         jmski11@mski11/a w.co111
                October 31, 2019

                Honorable James L. Cott
                United States Magistrate Judge
                Daniel Patrick Moynihan
                United States Courthouse
                500 Pearl St.
                New York, NY 10007-1312

                          Re: United States v. David Pike, No.19 MAG 8240

                Dear Judge Cott:

                This firm represents David Pike who has been charged in a criminal complaint with
                making a false statement in violation of Title 18 USC § 1001. On September 12,
                2019, this court set bail at $500,000 personal surety and, among other standard
                conditions, restricted Mr. Pike's travel to the Southern District of Florida, where he
                resides, and the Eastern and Southern Districts of New York. 1

                David Pike wishes to travel to Orlando, Florida from November 14th through
                November 16t11 to take his family to the Universal Studios Theme Park, which is
                located in the Middle District of Florida. If allowed such travel, he will timely notify
                Pretrial Services in advance and provide his itinerary. I discussed this matter with
                Assistant US Attorney Nicholas Folly, who advises that the government has no
                objection to such travel.

                Therefore, it is respectfully requested that the court enter and order allowing Mr.
                Pike to travel to Orlando Florida with his family on November 14-16, 2019, upon
                timely notice to Pretrial Services.                                   fl,.,  _.1...._ I' _..                                                                   f
                Respectfully yours,
                                                                                1
                                                                                  1"1             t
                                                     W .J o 0 D b ~ 17 lJ"\f\ f' ~ L, ~ <...J-OV c.,,.JV-..    J                                                        .rv-....


                                                                              0L IA_,f f                         11   LA~ rvi        1~        j    '/0µ _

                ls/Martin R. Raskin                                                                             0 -R])      ()Z t:b✓
                I   0


                MARTIN R. RASKIN
                                                                                                                                          l-       ~
                                                                                                                                  USl½T
                1Travel is also permitted to the District of Massachusetts for business purposes with                                          /   0/ 3 l    /   Iq
                advanced notification to Pretrial Services.


M I AM I 201 Allu1111br,1 C i rcle, S11ir, 1050 I Corn / Gnble,, Florida 33 1341 Telephone 305 444 3400
                                 NA P L ES 7400      T 11 111inmi Trnil Nori/.,, S 11 itt 101   I N,1p/es,   Flori da 341 081 Tdcph<J11e 239 431 6041
